UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 1-10799 ADDvantage Technologies Group, Inc. (Exact name of registrant as specified in its charter) OKLAHOMA 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 E. Houston Broken Arrow, Oklahoma 74012 (Address of principal executive office) (918) 251-9121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Shares outstanding of the issuer's $.01 par value common stock as of July 31, 2013 were ADDVANTAGE TECHNOLOGIES GROUP, INC. Form 10-Q For the Period Ended June 30, 2013 PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Balance Sheets 2 June 30, 2013 (unaudited) and September 30, 2012 (audited) Consolidated Statements of Operations and Comprehensive Income (unaudited) 4 Three and Nine Months Ended June 30, 2013 and 2012 Consolidated Statements of Cash Flows (unaudited) 5 Nine Months Ended June 30, 2013 and 2012 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 4. Controls and Procedures. 13 PART II - OTHER INFORMATION Item 6. Exhibits. 14 SIGNATURES 1 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, (unaudited) September 30, (audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $300,000 Income tax refund receivable – Inventories, net of allowance for excess and obsolete inventory of $1,540,000 and $1,000,000, respectively Prepaid expenses Deferred income taxes Total current assets Property and equipment, at cost: Land and buildings Machinery and equipment Leasehold improvements Total property and equipment, at cost Less accumulated depreciation and amortization ) ) Net property and equipment Other assets: Goodwill Other assets Total other assets Total assets $ $ See notes to unaudited consolidated financial statements. 2 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, (unaudited) September 30, (audited) Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Notes payable – current portion Total current liabilities Notes payable, less current portion Deferred income taxes Shareholders’ equity: Common stock, $.01 par value; 30,000,000 shares authorized; 10,499,138 and 10,465,323 shares issued, respectively; and 9,998,480 and 10,189,120 shares outstanding, respectively 104,991 104,653 Paid in capital ) ) Retained earnings Total shareholders’ equity before treasury stock Less: Treasury stock, 500,658 and 276,203 shares, respectively, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated financial statements. 3 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Nine Months Ended June 30, Sales: Net new sales income $ Net refurbished sales income Net service income Total net sales Cost of sales Gross profit Operating, selling, general and administrative expenses Income from operations Interest expense Income before provision for income taxes Provision for income taxes Net income Other comprehensive income: Unrealized gain on interest rate swap, net of taxes – – – Comprehensive income $ Earnings per share: Basic $ Diluted $ Weighted average shares used in per share calculation: Basic Diluted See notes to unaudited consolidated financial statements. 4 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended June 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for excess and obsolete inventories Deferred income tax provision (benefit) ) Share based compensation expense Changes in assets and liabilities: Accounts receivable Income tax refund receivable Inventories Prepaid expenses Other assets Accounts payable ) Income tax payable – Accrued expenses ) ) Net cash provided by operating activities Investing Activities Additions to machinery and equipment ) ) Additions of land and buildings – ) Net cash used in investing activities ) ) Financing Activities Payments on notes payable ) ) Purchase of treasury stock ) ) Proceeds from stock options exercised Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental schedule of noncash operating activities: Unrealized gain on interest rate swap $
